DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-7) in the reply filed on 7/6/2022 is acknowledged.
Claims 8-25 have been cancelled.
Claims 26-33 have been added.
Claims 1-7 and 26-33 are pending and a method of selecting a test compound for treatment of chromosomal instability comprising determining lower cGAMP amount, RELM translocation, and distance of centrosomes, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 1/8/2020, 1/6/2021 and 11/17/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


	Claims 1-7 and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massague et al (WO2016044790, published March 2016) in view of Ritter et al (Cell Cycle 14:3755-67, 2015) and Heusinger et al (Frontiers, 2017, Feb, 8, article 198) or Millet et al (JLB 94:941-951, Nov 2013).
Massague et al teach a method of selecting a test compound for treating metastatic cancer comprising step of cGAMP quantitation by LC-MS/MS.   Specifically, Massague et al teach cancer cell sample from breast, lung and metastatic brain cancer tissues are collected and the cells are extracted aspired and replaced with methanol/water and deeply frozen O/N. The sample is contacted with bioavailable gap junction inhibitory compounds (test compound) and cGAMP value in the sample and control without test compounds are measured by LC-MS.  Massague et al further teach that immunocompetent mice baring lung and breast cancer cells are treated with the selected compound obtained from the in vitro selection, which is later administrated to a patient (page 14, 21-22, 36-37, 44+).  Since the cell samples are selected from primary cancer and metastatic cancer cells, which cells would contain at least 10% chromosomal mis-segregations and meet the limitation of claim 31.  LC-MS (liquid-chromatograph Mass spectrometry) used for Measuring cGAMP by Massague is the same as the LC-MS used in the instant method (see instant application, [0244-0249, 0346-3047]), which would meet the limitation set forth in claims 27-28.
Phrase “whereby a test compound effective for treatment of chromosomal instability” recited in the claim is not an active method step. The whereby clause is interpreted as a mental step.
Massague et al do teach assay for distance between centrosomes and quantity of RELB translocation into nuclei of the cells.
Ritter et al teach that mitotic centromere-associated kinesin (MCAK) plays important roles in microtubule dynamic during mitosis and deregulation of MCAK can induce defects in spindle assembly and further lead to chromosome instability, a hallmark of tumor development and progressions (abstract and page 3755, right col). Ritter et al teach that aberrant MCAK activity directly affects spindle formation, spindle length, and distance between centrosomes, and teach a method of quantifying spindle length and centromere distance (page 3764, right col, figure 1-g and figure 3-C). Ritter et al further teach phospho-mimetic mutant MCAK increasing spindle length and shortened centromere distance (figure 3, page 3758).
Heusinger et al teach that RELB is a member of NF-κB and its nucleus translocation is a consequence of NF-κB pathway activation, which regulates NF-κB dependent gene expressions including cGAS catalyzed cGAMP expression (figure 1 and page 3).  Heusinger et al also teach that NF-κB/RELB levels and dysregulation associate with many pathological conditions including cancer and inflammatory diseases (page 2, left col).
Millet et al also teach that RELB is a member of NF-κB and its nucleus translocation is a consequence of NF-κB pathway activation (figure 2 and page 942, left col). Millet et al further teach that RELM plays a role in regulation of cell growth, differentiation and apoptotic in mammary tissues and cancer condition and cite reference showing a method of measuring nuclear translocation and localization (page 945 right col and bridging pare 943-944). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to determine the biological action or expression of those molecules inside of the chromosome with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings to select a test compound that is able to inhibit chromosomal instability to treat cancer or is associated condition because Ritter et al have shown that chromosome instability is hallmark of cancer, which occurs and could be detected in cell mitosis with abnormal spindle length and centromere distance, and Massague and Heusinger or Millet et al have shown other markers gene expression and regulations associated with cancer condition. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for selecting a compound that is used for treating chromosomal instability, thereby for treating a condition associated because Ritter, Massague and Heusinger or Millet et al have shown method of determining the gene expression and cellular functions/actions of the molecules in normal and cell cancer conditions.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have arrive at current invention before the effective filing date of the invention was made, absent unexpected results. 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/           Primary Examiner, Art Unit 1642